 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOAQUIN FRAZIER,                                     Case No.: 3:19-cv-00911-GPC-BGS
     Inmate #104607,
12
                                        Plaintiffs,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
     SAN DIEGO POLICE DEPARTMENT;                         FILING FEE REQUIRED
15   SAN DIEGO SHERIFF OFFICE;                            BY 28 U.S.C. § 1914(a) AND/OR
     SAN DIEGO STATE COURTS,                              FAILING TO MOVE TO PROCEED
16
                                                          IN FORMA PAUPERIS
17                                   Defendants.          PURSUANT TO 28 U.S.C. § 1915(a)
18
19          Joaquin Frazier (“Plaintiff”), currently incarcerated at Caddo Correctional Center
20   in Shreveport, Louisiana, and proceeding pro se, has filed a civil right complaint pursuant
21   to 42 U.S.C. § 1983. See Compl., ECF No. 1. Plaintiff alleges the San Diego Police
22   Department, Sheriff’s Office, and San Diego State Courts violated his constitutional
23   rights by falsely arresting him in San Diego in 2014, and physically assaulting him while
24   he was a pretrial detainee in 2015. Id. at 4-7. He seeks $350 million in compensatory and
25   punitive damages, and in the body of his pleading also requests the appointment of
26   counsel. Id. at 8-12. He has not prepaid the $400 civil filing fee required by 28 U.S.C.
27   § 1914(a), however, and has not filed a Motion to Proceed In Forma Pauperis (“IFP”)
28   pursuant to 28 U.S.C. § 1915(a).
                                                      1
                                                                              3:19-cv-00911-GPC-BGS
 1   I.    Failure to Pay Filing Fee or Request IFP Status
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 8   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 9   entire fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct.
10   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
11   regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
12   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
13         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
14   of fees to file an affidavit that includes a statement of all assets possessed and
15   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
16   Cir. 2015). In support of this affidavit, the PLRA also requires prisoners to submit a
17   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
20   trust account statement, the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly
22   balance in the account for the past six months, whichever is greater, unless the prisoner
23   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
24   custody of the prisoner then collects subsequent payments, assessed at 20% of the
25   preceding month’s income, in any month in which his account exceeds $10, and forwards
26   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
27   Bruce, 136 S. Ct. at 629.
28   ///
                                                    2
                                                                                 3:19-cv-00911-GPC-BGS
 1           Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 2   commence a civil action, nor filed a Motion to Proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at
 4   1051.
 5           Moreover, because there is no right to counsel in a civil case, Plaintiff may request
 6   that the court exercise its discretion to appoint him counsel, but only under extraordinary
 7   circumstances and after he has successfully demonstrated his indigence. See 28 U.S.C.
 8   § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford
 9   counsel.”); Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (28
10   U.S.C. § 1915(e)(1) requires that the plaintiff has been found eligible to proceed IFP, is
11   within “the sound discretion of the trial court[,] and is granted only in exceptional
12   circumstances.”).
13   II.     Conclusion and Order
14           Accordingly, the Court:
15           (1)   DISMISSES this civil action without prejudice based on Plaintiff’s failure
16   to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
17   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
18           (2)   GRANTS Plaintiff forty-five (45) days leave from the date this Order is
19   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
20   complete and file a Motion to Proceed IFP which includes a certified copy of his prison
21   trust account statements for the 6-month period preceding the filing of his Complaint. See
22   28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
23           (3)   DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
24   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
25   Pauperis.”1 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete
26
27
     1
       Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
28   $400 civil filing fee, or submitting a properly supported Motion to Proceed IFP, his
                                                    3
                                                                                 3:19-cv-00911-GPC-BGS
 1   and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
 2   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 3   requirement and without further Order of the Court.
 4         IT IS SO ORDERED.
 5   Dated: May 21, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22   Complaint will be reviewed before service and may be dismissed sua sponte pursuant to
23   28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays the
     full $400 filing fee at once, or is granted IFP status and is obligated to pay the full filing
24   fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
25   (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim,
26   or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
27   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity
28   or officer or employee of a governmental entity.”).
                                                   4
                                                                               3:19-cv-00911-GPC-BGS
